Title: To James Madison from Alexander J. Dallas, 10 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        10 May 1815.
                    
                    The Board of General Officers expressed a wish to be discharged; and I thought some advantage would be derived from their separation, while you were deliberating on their reports. I have, therefore, written to them a letter of thanks, in your name, and they will, probably, leave Washington tomorrow. With the materials, which they have furnished, and your instructions, I have no doubt that we shall be able to give as much satisfaction, as the nature of our task admits.
                    
                    I still think it will be best to substitute Genl. Jackson’s Adjutant General, Major Butler, for Major Gardner, although the brevet asked for the latter by Genl. Butler sometime ago, should be granted. If you appoint Col. Aspinwall to the Consulate of London, Col. Joseph L. Smith, or Col. Clemson, is reccommended to supply his place. Genl. Brown wished, as he now acknowledges, that Col. Armstrong should be the substitute, from motives of kindness to the Father; but on the question being proposed to the Board, he agrees that Col. Smith or Col. Clemson, is entitled to the preference. The truth is, that the General wanted me to take the responsibility of naming Armstrong, in the face of the Army, although he would not take it himself. I reccommend Col. Clemson on my present information.
                    The conversation parties and the Newspapers already ascribe the detention of the Squadron, and the suspension of the discharge of the Army, to the impression made by the recent events in Europe. We have abstained here from giving any countenance to the idea; but I am not sorry that it has been suggested, as it will shew England and France, that we are upon our guard. Mr. Baker will, doubtless, make it the subject of a dispatch; and as he has asked a conference with Mr. Monroe, I presume he either means to communicate assurances from his own Government, or to request explanations from our’s. In the meantime, I am glad to say, that Castine was restored on the 27th. Ulto as Mr. Baker states to Mr. Monroe officially; but no report of the fact has been officially sent to the War Department. The letters, which I addressed to the Officers appointed to receive the possession of Niagara, Michillimackinac, and Bowyer, are on their way; and will, I hope, produce an immediate surrender. Every day makes it more important, that this condition of the Treaty should be fulfilled. At Mackinaw the case is peculiarly interesting, as the Indian trade is breaking into action; and we shall not only lose a season in that respect; but, by a month’s delay, afford the British Traders an opportunity of infusing new poison into the minds of the Savages, and of laying the foundation for future combinations of a hostile character. As soon as the Army is organized for the peace establishment, attention must be paid to the Indian frontier. Our peace and security depend upon doing every thing quickly in that quarter.
                    Upon full consideration, I have thought it right to submit to you the propriety of discharging the Army, as soon as the necessary forms can be completed. The Act of Congress requires it; and if it is not done, you will be involved in the necessity of convening Congress, to sanction the non-execution of the law, as well as to furnish appropriations for the continued war establishment. If the inconveniences and expence, and excitement, which will attend a call of Congress, are to be encountered, we should, at least, ascertain, that “the play is worth the candle.” Now, you will percieve by the inclosed abstract of the Army, that there are only 13,310. Privates, who can be retained in service; the rest of the existing force having been

enlisted for the war. When, therefore, 10,000 effective men are selected, I believe the balance will not be worth their pay and rations. The case of the Officers, too, furnishes little temptation to protract the war establishment. The selection, I presume, absorbs the cream of the Army; and though some meritorious Officers will be discharged, there are many whom it is desireable to get rid of, under a sort of legal necessity. The former description can easily be called again into service, without encumbering the roll with the latter. I have stated these views of the subject to Mr. Monroe and Mr Crowninshield, and they have both concurred in reccommending them to your sanction. If they should be sanctioned, I will proceed to carry them into effect, as soon as the reports of the Board of Officers are returned to me with your instructions.
                    The sailing of the Squadron seems to present a question of more difficult solution. Mr. Monroe and Mr. Crowninshield will, probably, write to you on the subject. I have ventured to suggest a middle course; that the Squadron shall sail, under provisional orders, confidentially given, to enter the Mediterranean, or not, according to appearances in the political horizon on the spot. I am not satisfied, however, that the reasons for sailing are not counter-balanced by the opposite considerations. We have little commerce in the Mediterranean to protect. Spain and Holland, if they are at war, as we are told they are, with Algiers, will afford a sufficient convoy for our commerce to Lisbon, Cadiz, &c. and the other ports on the line of the Atlantic. And the safety of our Ships here, for home service, will be a powerful argument with the belligerents, to abstain from injuring us every where. It is desireable to decide the question soon, as Commodore Bainbridge, who was to follow Decatur, will be ready in a short time to lead the Squadron. I am Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                